DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sleeve guides, does not reasonably provide enablement for what a sleeve guide is or does.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. A sleeve guide has not been specifically indicated in the drawings or the element described in the specification to signify what a sleeve guide is comprised of.

Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “connector element” is not enabled because it is not mentioned or described in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-39 and 41-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19:  It is unclear what an “elastoplastically yield element” is.  It is assumed it should read “elastoplastically yielding element” and will be examined accordingly.

Regarding claims 33, 36, 41, and 43:  It is unclear what it means to have “free translational boundary conditions”.

Regarding claims 41 and 43:  It is unclear what it means to have “free rotational boundary conditions”.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 20, 25, 27, 31, 32, 38, 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenho (US PGPub No 2012/0304587).

Referring to claim 19:  Kenho teaches a force limiting and energy dissipating seismic control structure comprising: a pivotable rocker frame (item 51) having a pivot connection (item 22) to a structural member (item 42); a yield connector (item 38a) comprising a resistively and resiliently deformable, elastoplastically yield element, the yield connector being directly or indirectly connected between the rocker frame and the structural member whereby the yield connector maintains a constant resistive yield force during a seismic event to control and limit a dynamic response of the control structure and a mass seismically supported by the control structure.

Referring to claim 20:  Kenho teaches all the limitations of claim 19 as noted above.  Additionally, Kenho teaches the structural member comprises a structural base or foundation, and the yield connector is directly connected between the rocker frame and the structural base or foundation (figure 3a).

Referring to claim 25:  Kenho teaches all the limitations of claim 19 as noted above.  Additionally, Kenho teaches the yield connector further comprises a flexural deflection limiter configured to stop flexure of a yielding element at a prescribed limit (item 38a would stop once fully extended).

Referring to claim 27:  Kenho teaches all the limitations of claim 19 as noted above.  Additionally, Kenho teaches the yield connector comprises a pivot connector (item 54 is a bolt which would allow 38a to rotate or pivot about an axis) to connect to either the rocker frame or the structural member.

Referring to claim 31:  Kenho teaches all the limitations of claim 19 as noted above.  Additionally, Kenho teaches the yield element comprises a plate or a plurality of plates (item 38a is a bent plate).

Referring to claim 32:  Kenho teaches all the limitations of claim 19 as noted above.  Additionally, Kenho teaches the yield element comprises a first anchor for connection to the rocker frame and a second anchor for connection to the structural member (figure 3a).

Referring to claim 38:  Kenho teaches all the limitations of claim 19 as noted above.  Additionally, Kenho teaches the rocker frame comprises a vertical aspect and the structural member comprises a horizontal structural base or foundation (figure 3a).

Referring to claim 40:  Kenho teaches all the limitations of claim 19 as noted above.  Additionally, Kenho teaches the rocker frame comprises part of, or is connected to, a shelving or racking or building structure (abstract teaches a pillar which is a building structure).

Allowable Subject Matter
Claims 21-24, 26, and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
	No arguments have been provided pertaining to the substance of the claims.  New claims have been submitted and rejected as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635